April 30, 2010 Lazard Funds Prospectus Institutional Shares Open Shares U.S. Equity Lazard U.S. Equity Value Portfolio LEVIX LEVOX Lazard U.S. Strategic Equity Portfolio LZUSX LZUOX Lazard U.S. Mid Cap Equity Portfolio LZMIX LZMOX Lazard U.S. Small-Mid Cap Equity Portfolio LZSCX LZCOX International Equity Lazard International Equity Portfolio LZIEX LZIOX Lazard International Equity Select Portfolio LZSIX LZESX Lazard International Strategic Equity Portfolio LISIX LISOX Lazard International Small Cap Equity Portfolio LZISX LZSMX The Securities and Exchange Commission has not approved or disapproved the shares described in this Prospectus or determined whether this Prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Institutional Shares Open Shares Global Equity Lazard Global Listed Infrastructure Portfolio GLIFX GLFOX Emerging Markets Lazard Emerging Markets Equity Portfolio LZEMX LZOEX Lazard Emerging Markets Equity Select Portfolio LESIX LESOX Lazard Developing Markets Equity Portfolio LDMIX LDMOX Lazard Emerging Markets Equity Blend Portfolio EMBIX EMBOX Fixed Income Lazard U.S. High Yield Portfolio LZHYX LZHOX Capital Allocator Lazard Capital Allocator Opportunistic LCAIX LCAOX Strategies Portfolio Lazard Funds Lazard Funds Table of Contents p 2 Summary Section Carefully review this important section for 2 Lazard U.S. Equity Value Portfolio information on the Portfolios investment 6 Lazard U.S. Strategic Equity Portfolio objectives, fees and past performance and a 10 Lazard U.S. Mid Cap Equity Portfolio summary of the Portfolios principal investment 14 Lazard U.S. Small-Mid Cap Equity Portfolio strategies and risks. 18 Lazard International Equity Portfolio 22 Lazard International Equity Select Portfolio 26 Lazard International Strategic Equity Portfolio 30 Lazard International Small Cap Equity Portfolio 34 Lazard Global Listed Infrastructure Portfolio 37 Lazard Emerging Markets Equity Portfolio 41 Lazard Emerging Markets Equity Select Portfolio 44 Lazard Developing Markets Equity Portfolio 48 Lazard Emerging Markets Equity Blend Portfolio 51 Lazard U.S. High Yield Portfolio 55 Lazard Capital Allocator Opportunistic Strategies Portfolio 60 Additional Information about the Portfolios 61 Overview 63 Investment Objective, Strategies and Risks Review this section for additional information 63 Lazard U.S. Equity Value Portfolio on the Portfolios principal investment 64 Lazard U.S. Strategic Equity Portfolio strategies and risks. 65 Lazard U.S. Mid Cap Equity Portfolio 66 Lazard U.S. Small-Mid Cap Equity Portfolio 68 Lazard International Equity Portfolio 69 Lazard International Equity Select Portfolio 71 Lazard International Strategic Equity Portfolio 73 Lazard International Small Cap Equity Portfolio 75 Lazard Global Listed Infrastructure Portfolio 78 Lazard Emerging Markets Equity Portfolio 79 Lazard Emerging Markets Equity Select Portfolio 80 Lazard Developing Markets Equity Portfolio 82 Lazard Emerging Markets Equity Blend Portfolio 84 Lazard U.S. High Yield Portfolio 86 Lazard Capital Allocator Opportunistic Strategies Portfolio 88 Fund Management Review this section for details on the people and 88 Investment Manager organizations who oversee the Portfolios. 89 Portfolio Management 89 Biographical Information of Principal Portfolio Managers 92 Advisory Board 92 Administrator 93 Distributor 92 Custodian 93 Shareholder Information Review this section for details on how shares 93 General are valued, how to purchase, sell and exchange 94 How to Buy Shares shares, related charges and payments of 96 Distribution and Servicing Arrangements dividends and distributions. 97 How to Sell Shares 98 Investor Services 98 General Policies 99 Account Policies, Dividends and Taxes 101 Financial Highlights Review this section for recent financial information. 115 Other Performance of the Investment Manager Back Cover Where to learn more about the Portfolios. Prospectus 1 Lazard Funds Summary Section p Lazard U.S. Equity Value Portfolio Investment Objective The Portfolio seeks long-term capital appreciation. Fees and Expenses This table describes the fees and expenses that you may pay if you buy and hold shares of the Portfolio, a series of The Lazard Funds, Inc. (the Fund). InstitutionalShares OpenShares Shareholder Transaction Fees (fees paid directly from your investment)
